DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
The objection to the title is overcome by the amended title.
The 112 rejections are overcome by the amended claims, with the exception of claim 6, as explained below.
See the new rejections below. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites that “in the section parallel to the first surface of the pixel definition layer, a distance between each of the sidewalls of the pixel opening and a corresponding one of the sidewalls of the island-shaped portion which is adjacent to the each of the sidewalls of the pixel opening is equal to a distance between another of the sidewalls of the pixel opening and a corresponding one of the sidewalls of the island-shaped portion which is adjacent to the another of the sidewalls of the pixel opening.” It is not clear what the difference is between “each of the sidewalls” and “another of the sidewalls”; it would appear that “each of the sidewalls” would account for all the sidewalls; is “another of the sidewalls” one of the “each of the sidewalls”?
Claim 6 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda, JP 2012113934.
Claim 1: Ikeda discloses
a pixel definition layer having a first surface (top) and a second surface (bottom) which are opposite to each other in a thickness direction of the pixel definition layer, the pixel definition layer comprising a pixel opening having sidewalls; 
an island-shaped portion disposed in the pixel opening of the pixel definition layer and spaced apart from the sidewalls of the pixel opening, the island-shaped portion having sidewalls, and the sidewalls of the pixel opening and the sidewalls of the island-shaped portion defining a ring-shaped pixel groove; 

and a light emitting unit, at least a part of which (312) is disposed in the ring-shaped pixel groove:


    PNG
    media_image1.png
    715
    612
    media_image1.png
    Greyscale


Claim 2: an area of a section of the island-shaped portion parallel to the first surface of the pixel definition layer gradually decreases in a direction from the first side surface to the second side surface of the pixel definition layer:

    PNG
    media_image2.png
    221
    560
    media_image2.png
    Greyscale

Claim 3: the sidewalls of the pixel opening are respectively parallel to the sidewalls of the island-shaped portion in a section parallel to the first surface of the pixel definition layer:

    PNG
    media_image3.png
    273
    573
    media_image3.png
    Greyscale

Note that the at every point the respective sidewalls are parallel.
Claim 7: in a section perpendicular to the first surface of the pixel definition layer, the island-shaped portion has a trapezoidal shape:

    PNG
    media_image4.png
    235
    691
    media_image4.png
    Greyscale

Note that the island shaped portion includes the center light emitting portion and together is a trapezoid.
Claim 8: in a direction perpendicular to the first surface of the pixel definition layer, a height of the sidewall of the pixel opening is equal to a height of the sidewall of the island-shaped portion:

    PNG
    media_image5.png
    258
    604
    media_image5.png
    Greyscale
 
Claim 10: the light emitting unit comprises a first electrode layer (21), a second electrode layer (24), and a light emitting layer (23) disposed between the first electrode layer and the second electrode layer (FIG. 8).
Claim 11: a width of the ring-shaped pixel groove gradually increases in a direction from the first side surface to the second side surface of the pixel definition layer:

    PNG
    media_image6.png
    501
    786
    media_image6.png
    Greyscale

Claim 12: a section of the ring-shaped pixel groove has a shape of an inverted trapezoid in a direction perpendicular to the first surface of the pixel definition layer:

    PNG
    media_image7.png
    343
    523
    media_image7.png
    Greyscale

Claim 13: Ikeda discloses that “The substrate 20 on which the TFT is formed is covered with an interlayer insulating film (not shown) in which a contact hole for electrically connecting the TFT and the anode electrode 21 is formed.” The interlayer insulating film corresponds to the claimed first insulating layer.
Claim 14: the interlayer insulating film on top of the substrate 20 would be exposed between the sidewalls in opening (see 312, FIG. 8), and would be exposed between the sidewalls of the pixel opening and the sidewalls of the island-shaped portion, and would constitute a bottom of the ring-shaped pixel groove.
Claim 18: the light emitting unit has a ring shape (312, FIG. 6).
Claim 19: Ikeda discloses array substrate comprising the pixel structure of claim 1. See the array of pixels (31-33, etc.) in FIG. 7.
Claim 20: Ikeda discloses a display apparatus comprising the array substrate of claim 19 (Ikeda, abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Claims 4 and 5: the sidewalls of the pixel opening are respectively parallel to the sidewalls of the island-shaped portion; note that the at every point the respective sidewalls are parallel. Ikeda does not disclose that the pixel opening and the island-shaped portion have a polygonal shape; however, changes in shape are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV)(B).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda. Alternatively, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Ishino, US 2015/0044805.
Ikeda discloses that the pixel definition layer and the island-shaped portion are disposed in a same layer (22) and a material of the pixel definition layer is the same as a material of the island-shaped portion. Ikeda discloses “a region separation layer 22”, which indicates that is a single layer, and uses the same shading for all parts of it, which is used in semiconductor patents to indicate the same material. Alternatively, note also that this was ubiquitous in the art and would have been obvious. See Ishino, FIG. 1, [0139]-[0146], which show the formation of a bank structure 3 similar to that of Ikeda 22 formed from a single layer 1003 of a single material. It would have been obvious to have formed layer 22 of Ikeda in the same way as a known process used to form a known structure. Note that layer 22 contains parts of both the pixel definition layer and the island-shaped portion as explained above.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Sun, CN 105870154.
Ikeda discloses the light emitting unit comprises a first electrode layer (21), and the first electrode layer comprises: a ring-shaped first portion covering the part of the first insulating layer exposed between the sidewalls of the pixel opening and the sidewalls of the island-shaped portion (FIGS. 7 and 8, the electrode under 312). Ikeda does not disclose a second portion covering the island-shaped portion the sidewalls of the pixel opening and the sidewalls of the pixel opening the island shaped portion. However, it was known in the art for lower electrodes to extend up onto the sidewalls of the banks, both sidewalls of the pixel opening and the sidewalls of the pixel opening the island shaped portion being banks. See Sun, FIG. 2, first electrode 10, which has a portion on the left sidewall of 401 and the right sidewall of 401, which would correspond to a second portion covering the island-shaped portion the sidewalls of the pixel opening and the sidewalls of the pixel opening the island shaped portion. It would have been obvious to have used this arrangement in Ikeda in order to have a larger area covered by the reflective anode, and thus to “improve the light emitting efficiency of the display device.” 
Claim 16: Sun discloses a second insulating layer (402) disposed on the first electrode layer and exposing at least a part of the first portion of the first electrode layer (FIG. 2).
Claim 17: the emitting part 312 of Ikeda has a ring shape, and the 
the first portion of the first electrode layer or the exposed part of the first portion of the first electrode layer of Ikeda in view of Sun would have a ring shape. Ikeda does not disclose the dimensions; however, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897